Exhibit 10.2

EXECUTION

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY, dated as of April 28, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guaranty”), made by Private National Mortgage Acceptance Company, LLC, a
Delaware limited liability company (the “Guarantor”), in favor of Credit Suisse
First Boston Mortgage Capital LLC (the “Administrative Agent”) for the benefit
of Buyers. 

RECITALS

Guarantor previously delivered that certain Guaranty, dated as of August 14,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing Guaranty”) in favor of Administrative Agent, as buyer;

The Guarantor and the Administrative Agent have agreed that the Existing
Guaranty be amended and restated in its entirety on the terms and subject to the
conditions set forth herein;

Pursuant to the Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), among PennyMac Loan Services, LLC
(the “Seller”), Guarantor, Credit Suisse AG, a company incorporated in
Switzerland, acting through its Cayman Islands Branch (“CS Cayman” and a
“Buyer”), Alpine Securitization LTD (“Alpine” and a “Buyer”) and the
Administrative Agent on behalf of Buyers and Repledgees, the Administrative
Agent on behalf of certain Buyers and the Seller may, from time to time, enter
into transactions (each, a “Transaction”) in which the (i) Administrative Agent
on behalf of Buyers shall purchase from the Seller certain Purchased Mortgage
Loans and (ii) Seller will repurchase the Purchased Mortgage Loans on the
applicable Repurchase Date. It is a condition precedent to the obligation of the
Administrative Agent on behalf of Buyers to enter into Transactions under the
Repurchase Agreement that Guarantor shall have executed and delivered this
Guaranty to the Administrative Agent for the benefit of Buyers.

NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to enter into the Repurchase Agreement and to
enter into Transactions thereunder, the Guarantor hereby agrees with  the
Administrative Agent and Buyers, as follows:

1.   Defined Terms.  

(a)  Unless otherwise defined herein, capitalized terms which are defined in the
Repurchase Agreement and used herein shall have the respective meanings therein.

(b)  For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller to the Administrative Agent and Buyers, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with the
Repurchase Agreement and any other Program Agreements and





 

--------------------------------------------------------------------------------

 

 

any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent and Buyers that are
required to be paid by a party to the Transaction pursuant to the terms of the
Program Agreements and costs of enforcement of this Guaranty) or otherwise.

2.   Guaranty.  

(a)  The Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent for the benefit of Buyers the prompt and complete payment
and performance by the Seller when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(b)  The Guarantor shall pay additional amounts to, and indemnify, the
Administrative Agent and Buyers (including for purposes of this Section 2, any
assignee, successor or participant) with respect to Taxes (as defined in the
Repurchase Agreement) imposed on payments pursuant to this Guaranty to the same
extent as the Seller would have paid additional amounts and indemnified the
Administrative Agent and Buyers with respect to Taxes under Section 11(e) of the
Repurchase Agreement if the Guarantor were the Seller under the Repurchase
Agreement.  For the avoidance of doubt, any such payments are in addition to the
Guarantor's obligation to pay any amounts required to be paid by the Seller to
the Administrative Agent and Buyers.

(c)  The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Administrative Agent or Buyers in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guaranty.  This Guaranty shall remain in full
force and effect until the later of (i) the termination of the Repurchase
Agreement or (ii) the Obligations are paid in full, notwithstanding that from
time to time prior thereto the Seller may be free from any Obligations.

(d)  No payment or payments made by the Seller or any other Person or received
or collected by the Administrative Agent from the Seller or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.

(e) Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Administrative Agent for the benefit of
Buyers on account of the Guarantor’s liability hereunder, the Guarantor will
notify the Administrative Agent in writing that such payment is made under this
Guaranty for such purpose.

3.   Right of Set-off. The Buyers are hereby irrevocably authorized at any time
and from time to time without notice to the Guarantor, any such notice being
hereby waived by the





-2-

--------------------------------------------------------------------------------

 

 

Guarantor, to set off and appropriate and apply any and all monies and other
property of the Guarantor, deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Buyers or any
affiliate thereof to or for the credit or the account of the Guarantor, or any
part thereof in such amounts as the Buyers may elect, on account of the
Obligations and liabilities of the Guarantor hereunder and claims of every
nature and description of the Buyers against the Guarantor, in any currency,
whether arising hereunder, under the Repurchase Agreement or otherwise, as the
Buyers may elect, whether or not the Administrative Agent has made any demand
for payment and although such Obligations and liabilities and claims may be
contingent or unmatured. The Administrative Agent shall notify the Guarantor
promptly after receipt of notice of any such set-off and the application made by
the Buyers,  provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Buyers under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Buyers may have.

4.   Subrogation.  Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyers,
 the Guarantor shall not be entitled to be subrogated to any of the rights of
the Administrative Agent or Buyers against the Seller or any other guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or Buyers for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Seller or any other guarantor in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Administrative Agent or Buyers by the
Seller on account of the Obligations are paid in full and the Repurchase
Agreement is terminated.  If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amounts shall be held by the Guarantor for the
benefit of Administrative Agent, segregated from other funds of the Guarantor,
and shall, forthwith upon receipt by the Guarantor, be turned over to the
Administrative Agent in the exact form received by the Guarantor (duly indorsed
by the Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

5.   Amendments, etc. with Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Administrative
Agent may be rescinded by the Administrative Agent, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or Buyers, and the
Repurchase Agreement, and the other Program Agreements and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or Buyers for the payment of the Obligations may be
sold, exchanged, waived, surrendered or





-3-

--------------------------------------------------------------------------------

 

 

released.  The Administrative Agent shall have no obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto.  When making
any demand hereunder against the Guarantor, the Administrative Agent may, but
shall be under no obligation to, make a similar demand on the Seller or any
other guarantor, and any failure by the Administrative Agent to make any such
demand or to collect any payments from the Seller or any such other guarantor or
any release of the Seller or such other guarantor shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or Buyers against the Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

6.   Guaranty Absolute and Unconditional.  

(a)  Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between the Seller or the Guarantor, on the one
hand, and the Administrative Agent on behalf of Buyers, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty.  Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon Seller or the
Guarantor with respect to the Obligations.  This Guaranty shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, the other
Program Agreements, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Seller against the Administrative Agent or
Buyers, or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of the Seller or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Seller for the
Obligations, or of the Guarantor under this Guaranty, in bankruptcy or in any
other instance.  When pursuing its rights and remedies hereunder against the
Guarantor, the Administrative Agent may, but shall be under no obligation, to
pursue such rights and remedies that they may have against the Seller or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent to pursue such other rights or remedies or to collect any
payments from the Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent on
behalf of Buyers against the Guarantor.  This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and their successors and assigns thereof, and shall
inure to the benefit of the Administrative Agent, the Buyers and their
respective successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this





-4-

--------------------------------------------------------------------------------

 

 

Guaranty shall have been satisfied by payment in full, notwithstanding that from
time to time during the term of the Repurchase Agreement the Seller may be free
from any Obligations.

(b)  Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to the Administrative Agent and Buyers
as follows:

(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Administrative Agent and Buyers any claim or defense
based upon, an election of remedies by the Administrative Agent and Buyers which
in any manner impairs, affects, reduces, releases, destroys and/or extinguishes
Guarantor’s subrogation rights, rights to proceed against the Seller or any
other guarantor for reimbursement or contribution, and/or any other rights of
the Guarantor to proceed against the Seller, against any other guarantor, or
against any other person or security.

(ii)   Guarantor is presently informed of the financial condition of the Seller
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the
Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information.  Absent a written request for
such information by the Guarantor to the Administrative Agent, Guarantor hereby
waives its right, if any, to require the Administrative Agent to disclose to
Guarantor any information which the Administrative Agent may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.

(iii)  Guarantor has independently reviewed the Repurchase Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to the
Administrative Agent, Guarantor is not in any manner relying upon the validity,
and/or enforceability, and/or attachment, and/or perfection of any Liens or
security interests of any kind or nature granted by the Seller or any other
guarantor to the Administrative Agent, now or at any time and from time to time
in the future.

7.   Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Seller or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Seller or any substantial part of its property, or otherwise,
all as though such payments had not been made.

8.   Payments.  Guarantor hereby agrees that the Obligations will be paid to the
Administrative Agent without set-off or counterclaim in U.S. Dollars.





-5-

--------------------------------------------------------------------------------

 

 

9.   Event of Default.  If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, the Guarantor agrees that, as between the
Guarantor and the Administrative Agent, the Obligations may be declared to be
due for purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
the Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by the Guarantor for
purposes of this Guaranty.

10. Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Headings.  The paragraph headings used in this Guaranty are for convenience
of reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

12. No Waiver; Cumulative Remedies.  The Administrative Agent shall not by any
act (except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

13. Waivers and Amendments; Successors and Assigns; Governing Law.  None of the
terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent on behalf of Buyers,  provided that any provision of
this Guaranty may be waived by the Administrative Agent on behalf of Buyers in a
letter or agreement executed by the Administrative Agent or by facsimile or
electronic transmission from the Administrative Agent.  This Guaranty shall be
binding upon the successors and assigns of the Guarantor and shall inure to the
benefit of the Administrative Agent on behalf of Buyers and its respective
successors and assigns. 

14. Notices.  Notices by the Administrative Agent to the Guarantor shall be
given in accordance with the Repurchase Agreement.

15. Jurisdiction. 

(a)  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





-6-

--------------------------------------------------------------------------------

 

 

(b)  GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

16. Integration.  This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Seller or Guarantor relative to the subject matter hereof
not reflected herein.

17. Acknowledgments.  Guarantor hereby acknowledges that:

(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;

(b)    the Administrative Agent does not have any fiduciary relationship to the
Guarantor, and the relationship between the Administrative Agent and the
Guarantor is solely that of surety and creditor; and

(c)    no joint venture exists between the Administrative Agent, Buyers and the
Guarantor or among the Administrative Agent, Buyers,  the Seller and the
Guarantor.

18. Intent.  This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

19. Amendment and Restatement.  The parties desire to enter into this Guaranty
in order to amend and restate the Existing Guaranty in its entirety.  The
amendment and restatement of the Existing Guaranty shall become effective on the
date hereof, and the Guarantor shall hereafter be bound by the terms and
conditions of this Guaranty and the other Program Agreements.  This Guaranty
amends and restates the terms and conditions of the Existing Guaranty, and is
not a novation of any of the agreements or obligations incurred pursuant to the
terms of the Existing Guaranty.  Accordingly, all of the agreements and
obligations incurred pursuant to the terms of the Existing Guaranty are hereby
ratified and affirmed by the parties hereto and remain in full force and
effect.  All references to the Existing Guaranty in any Program Agreement or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Guaranty and the provisions hereof. This Guaranty may be
amended from time to time only by written agreement of the Guarantor and the
Administrative Agent.

[Signature pages follow]

 

 



-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Guaranty to be duly executed and delivered as of the date first above written.

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

Signature Page to Amended and Restated Guaranty

 

--------------------------------------------------------------------------------